In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                          Filed: May 6, 2022

* * * * * * *                  *    *   *  * *   *
JEFFREY E. OLSON,                          *             UNPUBLISHED
                                           *
             Petitioner,                   *             No. 20-142V
                                           *
v.                                         *             Special Master Gowen
                                           *
SECRETARY OF HEALTH                        *             Damages Decision; Proffer;
AND HUMAN SERVICES,                        *             Shoulder Injury Related to Vaccine
                                           *             Administration (“SIRVA”).
             Respondent.                   *
* * * * * * * * * * * * *
Jerome A. Konkel, Samster, Konel and Safran, Wauwatosa, WI, for petitioner.
Claudia B. Ganges, U.S. Dept. of Justice, Washington, D.C., for respondent.

                                        DECISION ON DAMAGES1

       On February 10, 2020, Jeffrey E. Olson (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program.2 Petitioner alleged that he suffered a
Shoulder Injury Related to Vaccine Administration (“SIRVA”) as a result of receiving a tetanus
vaccination in his left arm on July 1, 2019. Petition (ECF No. 1). On March 4, 2022, the
undersigned issued a Ruling on Entitlement, finding that petitioner was entitled to compensation.
Ruling on Entitlement (ECF No. 50).

        On May 6, 2022, respondent filed a Proffer of Award of Compensation, which indicates
petitioner’s agreement to compensation on the terms set forth therein. Proffer (ECF No. 57).
The proffer is attached hereto as Appendix A.



1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States Court of
Federal Claims. The Court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the opinion
is posted on the Court’s website, each party has 14 days to file a motion requesting redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). An objecting party must provide the Court with a proposed
redacted version of the opinion. Id. If neither party files a motion for redaction within 14 days, the opinion will
be posted on the Court’s website without any changes. Id.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 to 34 (2012)
(hereinafter “Vaccine Act” or “the Act”). Hereinafter, individual section references will be to 42 U.S.C. § 300aa of
the Act.
      Consistent with the terms state in the attached Proffer, I hereby award the following
compensation for all damages that would be available under 42 U.S.C. § 300aa-15(a):

        1) A lump sum payment of $55,000.00, which represents all elements of
           compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-
           15(a), in the form of a check payable to petitioner.


       The Clerk of the Court is directed to ENTER JUDGMENT in accordance with this
decision. 3

        IT IS SO ORDERED.

                                                                               s/Thomas L. Gowen
                                                                               Thomas L. Gowen
                                                                               Special Master




3
 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).

                                                         2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS


    JEFFREY E. OLSON,

                 Petitioner,                           No. 20-142V
                                                       Special Master Gowen
    v.                                                 ECF

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                 Respondent.


                        PROFFER ON AWARD OF COMPENSATION

         On February 16, 2022, Respondent filed an Amended Rule 4(c) report stating that he

does not contest that petitioner is entitled to compensation in this case. ECF No. 49. On March

4, 2022, the Court issued a Ruling on Entitlement, finding that petitioner is entitled to

compensation. ECF No. 50.

I.       Items of Compensation

         Based upon the evidence of record, respondent proffers that petitioner should be awarded

$55,000.00, which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.      Form of the Award

         Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment of $55,000.00, in the form of a check payable to petitioner. Petitioner agrees.



1Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                     Respectfully submitted,

                     BRIAN M. BOYNTON
                     Principal Deputy Assistant Attorney General

                     C. SALVATORE D’ALESSIO
                     Acting Director
                     Torts Branch, Civil Division

                     HEATHER L. PEARLMAN
                     Deputy Director
                     Torts Branch, Civil Division

                     DARRYL R. WISHARD
                     Assistant Director
                     Torts Branch, Civil Division

                     /s/ Claudia B. Gangi
                     CLAUDIA B. GANGI
                     Senior Trial Attorney
                     Torts Branch, Civil Division
                     U.S. Department of Justice
                     P.O. Box 146
                     Benjamin Franklin Station
                     Washington, D.C. 20044-0146
                     Tel.: (202) 616-4138
                     Email: claudia.gangi@usdoj.gov


Dated: May 6, 2022




                        2